        Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 1 of 8



 1 STEPHEN M. HAYES (SBN 83583)
   RYAN Z. KELLER (SBN 249193)
 2 DARA M. TANG (SBN 231413)
   HAYES SCOTT BONINO ELLINGSON
 3 GUSLANI SIMONSON & CLAUSE LLP
   999 Skyway Road, Suite 310
 4 San Carlos, California 94070
   Telephone:    650.637.9100
 5 Facsimile:    650.637.8071

 6 Attorneys for Plaintiff
   STATE FARM MUTUAL AUTOMOBILE
 7 INSURANCE COMPANY

 8                                   UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10 STATE FARM MUTUAL                                  CASE NO.
   AUTOMOBILE INSURANCE
11 COMPANY
                                                      COMPLAINT FOR DECLARATORY
12                      Plaintiff,                    RELIEF; DEMAND FOR JURY TRIAL

13          vs.

14 ALPHA ROAD CARRIERS, INC.,
   ROSENDO VARGAS, an individual,
15 GUNEET SANDHU, an individual; and
   DOES 1 to 20,
16
                 Defendants.
17

18          Plaintiff STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“State

19 Farm” or “Plaintiff”) complains of Defendants, and each of them, as follows:

20                                             THE PARTIES

21          1.      At all times mentioned herein, State Farm was an insurance company, organized,

22 and existing under the laws of the State of Illinois with its principal place of business in

23 Bloomington, IL.

24          2.      State Farm is informed and believes, and on that basis alleges that at all times

25 mentioned herein, Defendant Alpha Road Carriers, Inc. (“Alpha Road” or “Defendant”) has been,

26 and still is domiciled in California and resides for venue purposes in Modesto, California in

27 Stanislaus County and is subject to personal jurisdiction in this district.

28          3.      State Farm is informed and believes, and on that basis alleges that at all times
      1819040                               -1-
                   COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
        Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 2 of 8



 1 mentioned herein, Defendant Rosendo Vargas (“Vargas”) has been, and still is a resident of Ceres,

 2 California and is subject to personal jurisdiction in this district.

 3           4.        State Farm is informed and believes, and on that basis alleges that at all times

 4 mentioned herein, Defendant Guneet Sandhu (“Sandhu”) has been, and still is a resident of

 5 Fremont, California, and has an interest in the outcome of this litigation and is thus named herein as

 6 a real party in interest.

 7           5.        State Farm is ignorant of the true names, capacities and involvements of the

 8 Defendants sued herein as Does 1 though 20, inclusive.                 State Farm, therefore, sues these

 9 Defendants by said fictitious names and will seek leave to amend this complaint to include the true

10 names, capacities and involvements of said Doe Defendants when their true names, capacities and

11 involvements are ascertained.

12                                       JURISDICTION AND VENUE

13                6.   This is an action for declaratory relief pursuant to 28 U.S.C. §§ 2201 et seq.

14 Original jurisdiction in this matter is based upon 28 U.S.C. § 1332 due to the complete diversity of

15 citizenship of the parties and the matter in controversy exceeds $75,000, exclusive of interest and

16 costs. Further, original jurisdiction is proper under the Declaratory Judgment Act, 28 U.S.C. §§

17 2201 et seq.

18           7.        The amount in controversy, exclusive of interest and costs, exceeds the value of

19 $75,000 since the underlying complaint is one for wrongful death and Defendants seek defense and

20 indemnity based on an insurance policy issued by State Farm that had a liability limit per

21 occurrence of $1,000,000.00.

22           8.        Pursuant to 28 U.S.C. § 1391, venue in this district is proper because Sandhu resides

23 in Fremont, California, and all defendants are residents of the State of California. Further, the

24 Accident occurred in Fremont, California, in Alameda County such that a substantial part of the

25 events or omissions giving rise to this current claim occurred within this district.

26                                            GENERAL ALLEGATIONS

27      A.        The Underlying Lawsuit

28                9.   On August 28, 2019, at approximately 5:00 a.m. decedent Kiranjot Singh Deol

     1819040                                      -2-
                       COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
       Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 3 of 8



 1 (“Deol”) was bicycling on Boyce Road in Fremont, California. Deol was cycling in the designated

 2 bicycle lane.

 3             10. At the same time, Rosendo Cruz Vargas (“Vargas”) was driving his vehicle, a 2017

 4 Chevrolet Cruze (“Vehicle”) on the road, when he entered the bicycle lane, striking and colliding

 5 with Deol, causing fatal injuries (“Accident.”)

 6             11. The Vehicle, bearing license plate number 8LUN540 was owned by Vargas.

 7             12. On September 17, 2020, Deol’s surviving wife, Guneet Sandhu, filed a Complaint

 8 for Wrongful Death against Vargas and Living Spaces Furniture, LLC (“Living Spaces”) entitled

 9 “Sandhu v. Living Spaces, et al.”, in Alameda County Superior Court, Case Number HG20075707

10 (“Underlying Lawsuit.”)

11             13. Sandhu alleged that Vargas was employed by Living Spaces and Does 1-50 at the

12 time of the accident, and that he was acting in the course and scope of that employment when he

13 struck and killed Deol.

14             14. On November 24, 2020, Sandhu filed a DOE Amendment, adding Alpha Road as

15 Doe Two.

16             15. On January 5, 2021, Living Spaces was dismissed from the Underlying Lawsuit.

17      B.     Alpha Road Policies

18             16. State Farm issued five policies to Alpha Road, each of which provided coverage for

19 difference vehicles:

20                 a. Policy 428 3250-C23-05F, for period January 25, 2019 – March 23, 2020;

21                           i. Insured Vehicle: 2012 4300 International Box Truck, VIN -2324

22                 b. Policy 428 3253-C23-05F, for period January 25, 2019 – March 23, 2020;

23                           i. Insured Vehicle: 2013 4300 International Box Truck, VIN -5660

24                 c. Policy 428 3733-C19-05D, for period January 25, 2019 – March 19, 2020;

25                           i. Insured Vehicle: 2014 4300 International Box Truck, VIN -5708

26                 d. Policy 415 3458-C10-05B, for period September 10, 2018 to September 10,

27                     2019;

28                           i. Insured Vehicle: 2014 4300 International Box Truck, VIN -6969

     1819040                                  -3-
                   COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
       Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 4 of 8



1                  e. Policy 443 8786-C26-05, for period March 26, 2019 – March 26, 2020;

2                           i. Insured Vehicle: 2015 4300 International Box Truck, VIN -5672

3                              (collectively “Policies.”)

4              17. The named insured on each of the Policies is Alpha Road Carriers, Inc. Liability

5 coverage on each of the Policies is a $1,000,000 combined single limit.

6              18. None of the Insured Vehicles were involved in the Accident.

7              19. Each of the Policies consist of Form 9805B and various endorsements, including

8 6018CD (Commercial Vehicle), 6030GF (Business Named Insured), and 6037T.2.

9              20. The Policies define the following terms as follows:

10                  “Newly Acquired Car means a car newly owned by you…
                    ...
11
                    Owned By means:
12
                    1. owned by;
13
                    2. registered to; or
14
                    3. leased…
15
                    ...
16
                    You or Your means…the named insured or named insureds shown
17                  on the Declarations Page.
18                  ...
19                  Your Car means the vehicle shown under “YOUR CAR” on the
                    Declarations Page.
20
                   ...
21
                   Temporary Substitute Car means a car that is in the lawful
22                 possession of the person operating it and that:
23                         1. replaces your car for a short time while your car is out of
                           use due to its:
24                                         a. breakdown;
25                                         b. repair;
26                                         c. servicing;
27                                         d. damages; or
28                                         e. theft; and

     1819040                                    -4-
                  COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
       Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 5 of 8



1                         2. neither you nor the person operating it own or have it
                          registered.
2
                   Insured means:
3
                                 1. you for:
4
                                         a. the ownership, maintenance, or use of:
5
                                                   (1) your car;
6
                                                   (2) a newly acquired car; or
7
                                                   (3) a trailer
8
                                         ...
9
                                 2. any person for his or her use of:
10
                                         a. your car,
11
                                         b. a newly acquired car;
12
                                         c. a trailer…
13
                                         Such vehicle must be used with your
14
                                         permission, express or implied, and within
15
                                         the scope of that permission; and
16
                                 3. any other person or organization vicariously
17
                                 liable for the use of a vehicle by an insured as
18
                                 defined in 1., 2., or 3. above, but only for such
19
                                 vicarious liability. This provision applies only if
20
                                 the vehicle is:
21
                                         a. neither owned by, nor hired by, that other
22
                                         person or organization.
23
                                         b. neither available for, nor being used for,
24
                                         carrying persons for a charge.”
25
               21. The Policies’ Insuring Agreement provided as follows:
26
                          “1. We will pay damages an insured becomes legally liable
27
                          to pay because of:
28

     1819040                                   -5-
                  COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
        Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 6 of 8



 1                                  a. bodily injury to others; and

 2                                  b. damage to property caused by an accident that

 3                                  involves a vehicle for which that insured is

 4                                  provided Liability Coverage by this policy.”

 5             22. The Policies include the following exclusions:

 6                          “11. For liability assumed under any contract.”

 7             23. For each of the Policies, Endorsement 6037T.2 states in pertinent part:

 8                          “Insurer certifies that this insurance policy covers all

 9                          vehicles used in conducting the service performed by the

10                          insured for which a motor carrier permit is required

11                          whether or not said vehicle is listed in the insurance

12                          policy.”

13       C.     Reservation of Rights Letters

14             24. On November 19, 2020, State Farm issued a Reservation of Rights letter to Alpha

15 Road. State Farm advised that there is a question as to whether the vehicle involved in the accident

16 constitutes either a temporary substitute, newly-acquired or a non-owned automobile or car as

17 defined in the Policy. State Farm also advised that there is a question as to whether the accident

18 arose out of the ownership, maintenance, use, loading or unloading of an insured vehicle. State

19 Farm indicated that it reserves all its rights under the Policies, including the right to deny coverage

20 in its entirety.

21             25. On November 24, 2020, State Farm issued a reservation of rights letter to Vargas,

22 identical to the one sent to Alpha Road on November 19, 2020.

23             26. On December 23, 2020, State Farm issued a supplemental Reservation of Rights

24 letter to Alpha Road and Vargas. In this supplemental letter, State Farm advised that in addition to

25 the questions it raised in its November 19, 2020 letter, there is also a question as to whether liability

26 assumed under any contract existed, which is an exclusion under the automobile policy. State Farm

27 again reserved all its rights under the Policies, including the right to deny coverage in its entirety.

28

     1819040                                    -6-
                      COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
        Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 7 of 8



 1                                       FIRST CAUSE OF ACTION

 2                                             Declaratory Relief

 3               27. State Farm incorporates paragraphs 1 through 26 as though fully set forth herein.

 4               28. An actual controversy has arisen between Plaintiff and Defendants herein,

 5 concerning their respective rights and duties under the Policies issued by State Farm regarding the

 6 below issues. State Farm seeks a judicial determination that:

 7                   a. The Vehicle involved in the Accident does not qualify as an insured vehicle

 8                       under the terms of the Policies;

 9                   b. Vargas does not qualify as an insured under the terms of the Policies;

10                   c. The Vehicle involved in the Accident was never used in conjunction with Alpha

11                       Road’s business;

12                   d. Vargas was not acting in the course and scope of his employment with Alpha

13                       Road at the time of the Accident;

14                   e. State Farm does not have a duty to defend either Alpha Road or Vargas in the

15                       Underlying Lawsuit;

16                   f. State Farm does not have a duty to indemnify either Alpha Road or Vargas in the

17                       Underlying Lawsuit.

18               29. As a result, an actual controversy exists as described herein and this court may

19 declare the rights and other legal relations of the parties pursuant to the Declaratory Judgment Act,

20 22 U.S.C. section 2201.

21               30. A judicial determination of this controversy is necessary and appropriate in order for

22 the parties to ascertain their rights, duties, and obligations under the Policies.

23

24                                                 PRAYER

25                   WHEREFORE, State Farm prays for judgment against Defendants, as follows:

26          1.       For a judgment declaring that State Farm has no duty to defend Alpha Road or

27 Vargas in the Underlying Lawsuit;

28          2.       For a judgment declaring that State Farm has no duty to indemnify Alpha Road or

     1819040                                     -7-
                    COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
       Case 4:21-cv-02647-WHO Document 1 Filed 04/13/21 Page 8 of 8



 1 Vargas in the Underlying Lawsuit;

 2         3.     For general and special damages in an amount according to proof;

 3         4.     For such relief as the Court may deem appropriate.

 4 Dated: April 13, 2021                    HAYES SCOTT BONINO ELLINGSON
                                            GUSLANI SIMONSON & CLAUSE, LLP
 5

 6
                                            By:     /S/ Ryan Z Keller
 7                                                STEPHEN M. HAYES
                                                  RYAN Z. KELLER
 8                                                DARA M. TANG
                                                  Attorneys for Plaintiff
 9                                                STATE FARM MUTUAL AUTOMOBILE
                                                  INSURANCE COMPANY
10

11
                                    DEMAND FOR JURY TRIAL
12
           State Farm hereby demands a trial by jury pursuant to Rule 38(b) of the Federal Rules of
13

14 Civil Procedure.

15

16 Dated: April 13, 2021                    HAYES SCOTT BONINO ELLINGSON
                                            GUSLANI SIMONSON & CLAUSE, LLP
17

18
                                            By:      /S/ Ryan Z Keller
19                                                STEPHEN M. HAYES
                                                  RYAN Z. KELLER
20                                                DARA M. TANG
                                                  Attorneys for Plaintiff
21                                                STATE FARM MUTUAL AUTOMOBILE
                                                  INSURANCE COMPANY
22

23

24

25

26

27

28

     1819040                                 -8-
                 COMPLAINT FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
